Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19   PageID.1   Page 1 of 10




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 VECAN DONABEDIAN,
                                           Case No.: 2019 -       -

                                           Honorable:
                                           Magistrate:
 Plaintiff,

 v.

 G-TECH SERVICES, Inc., a Domestic
 Profit Corporation, and
 FORD MOTOR COMPANY, a Foreign
 Profit Corporation.

 Defendant.
 _____________________________________________________________/

 MEROUEH & HALLMAN, PLLC
 Attorneys for Plaintiff
 Zachary A. Hallman, P78327
 Odey K. Meroueh, P76460
 14339 Ford Rd., 2nd Floor
 Dearborn, MI 48126
 (313) 582-7469
 zhallman@mhatlaw.com
 okm@mhatlaw.com
 _____________________________________________________________/

                   COMPLAINT AND JURY DEMAND


        Vecan Donabedian (“PLAINTIFF”), for his Complaint against the G-

 Tech Services, Inc. AND Ford Motor Company (“DEFENDANTS”), states

 and alleges as follows:

                                     1
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19       PageID.2    Page 2 of 10




                 PARTIES, JURISDICTION, AND VENUE


 1. Plaintiff Vecan Donabedian is a resident of Dearborn, in the County of

    Wayne, State of Michigan.

 2. This suit is brought and jurisdiction lies pursuant to 29 USC § 2601 et seq.

    of Family Medical Leave Act of 1993 (FMLA).

 3. Defendants operate throughout the State of Michigan, including in this

    instant district.

 4. The events giving rise to this action occurred mostly in the cities of

    Dearborn and Allen Park, Wayne County, Michigan, although at multiple

    facilities and locations.

 5. At all relevant times, Plaintiff was and is an eligible employee as defined

    by the FMLA. 29 USC 2611(2). 29 CFR 825.110-111.

 6. At all relevant times, Defendants both qualified as Plaintiff’s joint

    employers as defined by the FMLA. See id; 29 CFR § 825.106.

 7. This Honorable Court has jurisdiction pursuant to 28 USC § 1331. 29 USC

    2611(4). 29 CFR 825.104-105.

 8. All the discriminatory employment practices alleged in this complaint

    occurred within the State of Michigan and by Defendants or one of either




                                       2
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19        PageID.3   Page 3 of 10




    of its agents, affiliates, subsidiaries, parent organizations or some other

    party the actions of which would hold Defendants liable.

 9. Plaintiff brings Count II of his Complaint under the Fair Labor Standards

    Act (“FLSA”), 29 USC 201 et seq.

 10.Defendant Ford Motor Company is an employer engaged in commerce as

    defined under the FLSA. 29 USC § 206 et seq; See id at § 203(d).

 11.Defendant G-Tech Services, Inc. is an employer engaged in commerce as

    defined under the FLSA. 29 USC § 206 et seq; See id at § 203(d).

 12.Plaintiff qualifies as an employee of both Defendants. 29 USC § 203(e)(1).

 13.Under the provisions of the FLSA, Plaintiff is jointly employed by

    Defendant Ford Motor Company (“Ford”) and G-Tech Services, Inc.

    (“GTech”). 29 CFR 791.2.

 14.Defendants, acting individually and/or jointly as employers for Plaintiff,

    did willfully violate the FMLA as well as the FLSA with regard to

    Plaintiff, at all relevant times to this Complaint.



                          FACTUAL ALLEGATIONS




 15.Plaintiff incorporates by reference herein the allegations contained in the

    foregoing paragraphs.
                                         3
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19        PageID.4    Page 4 of 10




 16.Plaintiff began his employ as a Business Analyst, then was promoted to

    Project Manager, and then to Senior Project Manager in or around 2011

    for Defendant GTech.

 17.In 2011 Plaintiff started on the account for Defendant Ford, and from 2011

    until the date of his termination, Plaintiff was dually employed by Ford

    and Gtech.

 18.At all times during his employ for Gtech he worked at a location under the

    control of Ford to the extent that liability as a secondary employer extends

    to Ford under the definitions of both the FMLA and FLSA.

 19.Plaintiff was manager in title only, in that his role did not qualify him for

    any of the exemptions under the FLSA.

 20.Mr. Donabedian inquired to his human resources benefits manager at

    Gtech, Ms. Wafaa Bennett regarding FMLA leave to provide care for his

    sick parents.

 21.At all relevant times to this instant Complaint, Plaintiff lived with and

    provided care for both of his elderly and ailing parents.

 22.My client was informed at that time by the Human Resources Department

    that both his mother’s serious health condition, and his father’s serious

    health condition, at the time would qualify him for FMLA protected leave.




                                        4
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19        PageID.5    Page 5 of 10




 23.On or around October 15, 2018, the Plaintiff learned that his 93-year-old

    father had Stage 5 kidney failure, along with the other serious medical

    issues that already qualified Plaintiff for FMLA protected leave.

 24.On or around October 18, 2018, the Plaintiff informed Ms. Bennett and

    Nancy Campbell, GTech Account Manager, of the dire and rapidly

    deteriorating condition of both of Plaintiff’s parents, and that FMLA leave

    was expected to be imminently necessary.

 25.He received approval for such leave, again for both of his parents, the exact

    length-of-time to be determined at the time the leave was necessary, on or

    around October 24, 2018.

 26.Plaintiff immediately, the same or next day, submitted the required FMLA

    leave paperwork and commenced his FMLA protected leave on or around

    October 29, 2018.

 27.My client provided supplemental notice to G-Tech Services, Inc. that his

    approved leave was necessary until January 2, 2019, on or around October

    24, 2018, for which, again, he was approved.

 28.Plaintiff’s beloved mother, who unfortunately passed away on December

    15, 2018, could not provide such care for his father because of her own

    serious health conditions.




                                        5
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19       PageID.6    Page 6 of 10




 29.Plaintiff was informed on December 19, 2018, by Ms. Bennett, that his

    position was being eliminated and that there was not another position that

    could be offered to Plaintiff upon his anticipated return from leave, in

    violation of an employer’s burden under the FMLA.

 30.On or around December 19, 2018, Ms. Campbell requested that Plaintiff

    return his company laptop, which Plaintiff did.

 31.Each year that Mr. Donabedian worked he executed an employment

    agreement authorizing his hourly rate-of-pay.

 32.Plaintiff had always received, at all relevant times, above-average

    performance reports from Defendants, as well as several awards and

    recognition for outstanding performance.

 33.Plaintiff at no time during his employ for Defendants was paid a rate of

    one-and-a-half times his hourly rate for all hours worked in excess of 40

    hours per week, as required by the FMLA and related Michigan wage

    statutes.

 34.There exists an interrelation of operations between Defendants as it relates

    to, at all relative times, Plaintiff.

 35.There exists a commonality in management between Defendants as such

    relates to, at all relevant times, Plaintiff.




                                            6
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19        PageID.7   Page 7 of 10



                   COUNT I - VIOLATION OF THE FAMILY
                       AND MEDICAL LEAVE ACT


 36.Plaintiff incorporates by reference herein the allegations contained in the

    foregoing paragraphs.

 37.Plaintiff’s father, at all times relevant to this Complaint, possessed a

    serious health condition(s) that entitled Plaintiff to FMLA qualifying

    leave.

 38.Plaintiff’s mother, at all times relevant to this Complaint, possessed a

    serious health condition(s) that entitled Plaintiff to FMLA qualifying

    leave.

 39.Defendants each have more than fifty employees.

 40.Plaintiff had been employed by Defendants for well over a year and had

    worked more than 1,250 hours in the year preceding the onset of his leave

    request in September of 2018.


 41.Plaintiff’s request for FMLA leave to care for his ailing father were

    approved by Defendants.

 42.Defendants’ each failed to live up to its burden under the FMLA, by

    terminated Plaintiff while he was on FMLA leave in or around mid-

    December (informing Plaintiff of such decision on or around December


                                        7
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19        PageID.8   Page 8 of 10




    19, 2018) and not permitting him to return to his position, or another

    similar position, when his leave expired on January 2, 2019.

 43.As a direct and proximate result of Defendants’ actions, Plaintiff has

    suffered loss of past and future wages, loss of employment benefits and

    opportunities, and other pecuniary and non-pecuniary losses.




 COUNT III – Unpaid wages in violation of the Fair Labor Standards Act

 44.Plaintiff incorporates by reference herein the allegations contained in the

    foregoing paragraphs.

 45.Defendant Ford is, at relevant times to Plaintiff’s allegations in this

    Complaint, Plaintiff’s employer.

 46.Defendant GTech is, at relevant times to Plaintiff’s allegations in this

    Complaint, Plaintiff’s employer.

 47.Employers covered by the FLSA must pay one-and-a-half times an

    employee’s regular hourly wage for each hour or part of an hour that the

    employee works in excess of 40 in one week, unless that employee should

    be exempt. 29 USC § 207(a)(1).

 48.Plaintiff, at all relevant times while under the employ of Defendant Gtech


                                        8
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19         PageID.9   Page 9 of 10




    and Ford, was not an exempt employee.

 49.Defendants failed to pay Plaintiff one-and-a-half times of his hourly wage

    for all hours that Plaintiff worked in excess of 40 hours per week during

    his employ.




                                  PRAYER FOR RELIEF

  Plaintiff prays for relief as follows:

        a. An award of damages, which includes, but is not limited to back

            pay, front pay, lost wages, lost employee benefits, attorney fees

            and costs, and compensatory damages, and an appropriate award

            of interest;

        b. Liquidated damages where appropriate;

        c. All damages and other relief afforded by law;

        d. An award of punitive damages where appropriate in an amount to

            be proven at trial;

        e. Such other further relief as the Court may deem just and equitable.




                                           Respectfully submitted,
  DATED: 2/18/2019
                                           BY: /s/ Zachary A. Hallman

                                           9
Case 2:19-cv-10489-AC-DRG ECF No. 1 filed 02/18/19   PageID.10   Page 10 of 10



                                      ZACHARY A. HALLMAN (P78327)
                                      Attorney for Plaintiff
                                      14339 Ford Rd., 2nd
                                      Floor Dearborn, MI
                                      48309
                                      (313) 582-7469




                              DEMAND FOR JURY TRIAL

         Vecan Donabedian (“PLAINTIFF”), by and through his attorneys,

   Meroueh & Hallman, LLP, hereby makes a demand for a jury trial in this

   matter.


                                      Respectfully submitted,
                                      Meroueh & Hallman, LLP
  Dated: February 18, 2019
                                      BY: /s/ Zachary A. Hallman
                                      ZACHARY A. HALLMAN (P78327)
                                      Attorney for Plaintiff
                                      14339 Ford Rd., 2nd
                                      Floor Dearborn, MI
                                      48309
                                      (313) 582-7469




                                     10
